Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/655,796 filed on October 17, 2019.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-15 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“TOF register module” in claims 1-2, 6 and 14; and
“summing node” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al., US 2016/0139266 A1 (Montoya) in view of Wilton, US 2018/0364337 A1 (Wilton) and further in view of Zalud, US 2020/0003876 A1 (Zalud).
With respect to claim 1, Montoya discloses a light detection and ranging (LiDAR) system [abstract, par. 17] comprising: an optical source [FIG. 1, par. 24, phased array 110] for transmitting a series of optical pulses [par. 24] toward a detection region [FIG. 1, par. 24. scene 50], wherein the optical pulses of the series [par. 24 – ref. to continuous wave (CW)] are periodic and separated by a period, T1 [inherent property of a CW – see also T=1/f in FIG. 1]; and a receiver [FIG. 1, par. 24, single-photon detector 120] comprising a plurality of pixels [par. 39 – ref. to “single-photon detector 120 includes an array of detectors, each of which can be regarded as a pixel in the array”] for detecting reflections of the optical pulses during each of a plurality of detection frames [par. 39 – inherent property because a frame is comprised of a plurality of pixels], each detection frame having a duration based on T1 [FIG. 1, T=1/f] and having a start time based on the transmission of a different optical pulse of the series thereof [par. 19 – ref. to optical phase-array transmitter], wherein each pixel has multiple-return capability [par. 19 – single-photon detector detects each photon reflected from each pixel of the scene] includes: (i) a Geiger-mode avalanche photodiode (GmAPD) [par. 43]; (ii) a gating-signal controller operative for asynchronously arming and asynchronously disarming the GmAPD, wherein the gating-signal controller provides a gating signal to the GmAPD, and wherein the GmAPD is armed and in Geiger mode when the gating signal is in an asserted state and disarmed and out of Geiger mode when the gating signal is in a non-asserted state; (iii) a time-of-flight (TOF) counter for tracking the time between the transmission of an optical pulse of the series thereof and the detection of one or more reflections of the optical pulse of the series thereof; and (iv) a TOF register module for storing TOF data associated with the one or more reflections of the optical pulse of the series thereof [pars. 39-40, 51]; wherein the LiDAR system is characterized by each pixel of the receiver being configured such that it is operative for detecting a plurality of reflections of each optical pulse of the series thereof during each detection frame of the plurality thereof. But Montoya does not explicitly disclose (ii) a gating-signal controller operative for asynchronously arming and asynchronously disarming the GmAPD, wherein the gating-signal controller provides a gating signal to the GmAPD, and wherein the GmAPD is armed and in Geiger mode when the gating signal is in an asserted state and disarmed and out of Geiger mode when the gating signal is in a non-asserted state; (iii) a time-of-flight (TOF) counter for tracking the time between the transmission of an optical pulse of the series thereof and the detection of one or more reflections of the optical pulse of the series thereof; wherein the LiDAR system is characterized by each pixel of the receiver being configured such that it is operative for detecting a plurality of reflections of each optical pulse of the series thereof during each detection frame of the plurality thereof. However, Wilton discloses (ii) a gating-signal controller operative for asynchronously arming and asynchronously disarming the GmAPD, wherein the gating-signal controller provides a gating signal to the GmAPD, and wherein the GmAPD is armed and in Geiger mode when the gating signal is in an asserted state and disarmed and out of Geiger mode when the gating signal is in a non-asserted state [pars. 17-22]; wherein the LiDAR system is characterized by each pixel of the receiver being configured such that it is operative for detecting a plurality of reflections of each optical pulse of the series thereof during each detection frame of the plurality thereof [pars. 31-32], But Wilton does not explicitly disclose (iii) a time-of-flight (TOF) counter for tracking the time between the transmission of an optical pulse of the series thereof and the detection of one or more reflections of the optical pulse of the series thereof. However, Zalud discloses (iii) a time-of-flight (TOF) counter for tracking the time between the transmission of an optical pulse of the series thereof and the detection of one or more reflections of the optical pulse of the series thereof [pars. 16, 18]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Montoya and Wilton with Zalud with the motivation to devise LiDAR systems and methods that employ gate-lock Gieger mode detection [Walton: abstract] and a TOF counter [Zalud: par. 18].
	With respect to claim 2, Montoya, in view of Wilton and Zalud, discloses all the limitations of claim 1 and further discloses a processor [FIG. 1, processor 130 coupled to one single-photon detector] that is configured to develop a map of the detection region [par. 99 – ref. to 3D images of the scene] based on the TOF data stored in the TOF register module of at least one pixel of the plurality thereof [par. 99: “A point cloud can include a plurality of data points, each of which has a two dimensional coordinate (x, y) and a corresponding range information z derived from the time-of-flight of the photon that creates this data point”].
With respect to claim 3, Montoya, in view of Wilton and Zalud, discloses all the limitations of claim 2. Furthermore, Zalud discloses wherein the processor is further configured to provide at least one global signal to all pixels of the plurality thereof [par. 15], wherein the global signal is selected from the group consisting of a global arm signal, a global disarm signal, and a master clock [par. 16: “in this design, the set of a light detector and its associated register can detect the initial photon returning from the target to that geographic location in the array, and then beginning on a very next cycle that set of light detector and its associated register be able to detect another photon returning from the target to that geographic location in the array”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Montoya, in view of Wilton and Zalud, discloses all the limitations of claim 2. Furthermore, Wilton discloses wherein the gating-signal controller is operative for disarming its respective GmAPD in response to either of (1) detection of a reflection by its respective GmAPD and (2) a global disarm signal received at each pixel of the plurality thereof [pars. 31-32 – see also pars. 17-22]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, the claim is drawn to a method comprising steps that are commensurate in scope with a subset of steps of claim 1 which stand rejected as noted in the above rejection of claim 1. Furthermore, the claim comprises additional steps of: asynchronously disarming the first GmAPD to quench the first avalanche-detection event; and asynchronously arming the first GmAPD to enable a second avalanche-detection event in response to receipt of a second reflection of the first optical pulse of the series thereof during the first detection frame. However, Montoya discloses asynchronously disarming the first GmAPD to quench the first avalanche-detection event [par. 45]; and asynchronously arming the first GmAPD to enable a second avalanche-detection event in response to receipt of a second reflection of the first optical pulse of the series thereof during the first detection frame [FIG. 1, pars. 45, 50]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Montoya, in view of Wilton and Zalud, discloses all the limitations of claim 7 and further discloses estimating a range of a first object in the detection region based at least in part on the time between transmission of the first optical pulse and receipt of the first reflection [par. 24 – ref. to “estimates a distance between the single-photon detector 120 and the portion of the scene based on a time of flight of the photons 115].
With respect to claims 13-14, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 1-2, respectively. Therefore, claims 13-14 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, respectively.
With respect to claim 15, the claim is drawn to systems that perform a series of steps that are commensurate in scope with step (ii) of claim 1. Therefore, claim 15 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya in view of Wilton and Zalud, as applied to claim 1, and further in view of Steigemann et al., US 2020/0174120 A1 (Steigemann).
With respect to claim 6, Montoya, in view of Wilton and Zalud, discloses all the limitations of claim 1. But Montoya, Wilton and Zalud, alone or in combination do not explicitly disclose wherein the TOF register module includes: a first TOF register bank comprising a first plurality of TOF registers; a second TOF register bank comprising a second plurality of TOF registers; and a controller operative for enabling storage of TOF data in one of the first and second register banks while enabling readout of TOF data from the other one of the first and second register banks. However, Steigemann wherein the TOF register module includes: a first TOF register bank comprising a first plurality of TOF registers; a second TOF register bank comprising a second plurality of TOF registers; and a controller operative for enabling storage of TOF data in one of the first and second register banks while enabling readout of TOF data from the other one of the first and second register banks [pars. 79-81]. Therefore, in view of disclosure by Steigemann, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Montoya, Wilton and Zalud with Steigemann with the motivation to devise a LiDAR system employing SPAD (Single-Photon Avalanche Photodiode), also sometimes referred to as Geiger-Mode Avalanche Photodiode, to utilize its unique properties including a high sensitivity down to a single photon, a high time resolution, a low cost and high array resolution enabled by planar device structures [Steigemann: par. 2].
With respect to claim 11, the claim is drawn to a method comprising steps that are commensurate in scope with steps of claim 6. Therefore, the claim is rejected. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 6.

Allowable Subject Matter
Claims 5, 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 5, 8-9, 12 the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 5:
“wherein the gating-signal controller includes:
“a hold-off timer configured to generate a hold-off signal in response to the assertion of an APD signal from the GmAPD;
“an arm timer that asserts an arm signal in response to assertion of at least one of the hold-off signal and a global arm signal, wherein the global arm signal is received at every pixel of the plurality thereof;
“a summing node that combines the APD signal and a global disarm signal as a disarm signal, the global disarm signal being received at every pixel of the plurality thereof; and
“a bias controller that is operative for providing the gating signal, wherein the bias controller provides the gating signal in its asserted state in response to assertion of the arm signal and provides the gating signal in its non-asserted state in response to assertion of the disarm signal.”
With respect to claim 8:
“disarming the first GmAPD and a second GmAPD included in a second pixel of the receiver, wherein the first GmAPD and second GmAPD are disarmed synchronously at a first time that is based on the start time of a second detection frame of the plurality thereof.”
Claim 9 depend from claim 8.
With respect to claim 12:
“storing a third TOF value in a third TOF register, the third TOF value being based on a third delay between the transmission of a second optical pulse of the series thereof and the receipt of a third reflection at the first GmAPD during a second detection frame of the plurality thereof;
“storing a fourth TOF value in a fourth TOF register, the fourth TOF value being based on a fourth delay between the transmission of the second optical pulse and the receipt of a fourth reflection at the first GmAPD during the second detection frame; and providing the first and second TOF values to a processor while the third and fourth TOF values are being stored.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Kotelnikov et al., US 9,625,580 B2, discloses LiDAR system comprising single-photon detector.
Sakaguchi et al., US 2020/0348416 A1, discloses device and method for ranging.
Okuni et al., US 2020/0300988 A1, discloses electronic apparatus and method.
Okuni et al., US 2020/0300975 A1, discloses electronic apparatus and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485